Citation Nr: 1828683	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  11-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD from June 1, 2012.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1979 to December 1979 and from November 1981 to 1983, for which he was honorably discharged and determined to be entitled to VA benefits.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2017, this appeal was remanded to afford the Veteran a VA audio examination and to develop his claim for a TDIU.  A VA audio examination was scheduled on remand.  However, as will be discussed, the Veteran did not report for the examination.  The RO also undertook efforts to develop the claim for a TDIU.  As such, the Board determines there has been substantial compliance with the remand directives, and further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that remand not required where there was substantial compliance with remand directives).   

In May 2016, the Veteran appeared at a video hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the appeal period, there have been periods of a total 100 percent rating for the Veteran's PTSD.  Those periods are: November 17, 2010, to January 1, 2011, December 9, 2011, to June 1, 2012, and September 2, 2014, to February 1, 2015.  The Veteran's claim for a TDIU is moot during all periods where he was granted a total 100 percent rating for his PTSD.  See Colayong v. West, 12 Vet. App. 524 (1999) (holding that a grant of TDIU does not moot a schedular or extraschedular claim, but a 100 percent schedular or extraschedular rating does moot a TDIU claim).  Therefore, the Board will not discuss the periods where the Veteran had a total 100 percent rating.  As of June 1, 2012, the Veteran's rating for PTSD was increased from 30 percent to 70 percent.  As such, the Board will discuss the claim for a TDIU prior to and from June 1, 2012.    


FINDINGS OF FACT

1. The Veteran failed to report for a scheduled VA examination in November 2017 with no showing of good cause; the evidence of record does not reflect that the Veteran has a current diagnosis for bilateral hearing loss. 

2. The evidence does not support that the Veteran's service-connected PTSD rendered him unable to engage and retain substantially gainful employment from June 1, 2012.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.655 (2017).

2. The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA has complied with its duties to notify the Veteran.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records.  As to providing the Veteran a VA examination for his claimed condition, the record indicates that the Veteran failed to report for a scheduled VA examination in November 2017 regarding the condition.  38 C.F.R. § 3.655 (2016).  In pursuing a claim, a claimant has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991). 

As there is no evidence showing good cause for the failure to report, the Board must decide the appeal based on the evidence of record.  38 C.F.R. § 3.655.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).



Analysis

Having reviewed the record, the Board finds that service connection for bilateral hearing loss is not warranted.  The evidence of record does not reflect a current diagnosis for bilateral hearing loss.  The June 2012 VA examiner indicated that puretone and speech discrimination scores could not be tested and were inconsistent and not reliable.  The examiner explained that the behavioral results are significantly worse than objective test measures and significantly worse than results obtained in 2010.  The appeal was remanded for a new VA examination, for which the Veteran did not report.  As such, there is no evidence of record indicating that the Veteran currently has a diagnosis for bilateral hearing loss for VA purposes or otherwise.  Lacking a current diagnosis of bilateral hearing loss, the Veteran does not meet the cornerstone element of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, an assessment of the remaining elements is not necessary, and service connection for bilateral hearing loss is not warranted.      

TDIU

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Substantially gainful employment is employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  

If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).


Analysis

In this case, the Veteran is only service-connected for one disability, PTSD.  As noted in the Introduction, his claim for a TDIU is moot during those periods he has been granted a total 100 percent rating for PTSD.  Prior to June 1, 2012, the Veteran had a total rating of 30 percent during those periods of the appeal where he did not have a total 100 percent rating.  As such, prior to June 1, 2012, he did not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  The Board also does not find that referral to the Director of Compensation Service for extraschedular consideration is warranted in this case as the Board concludes that the Veteran is not unable to attain or maintain substantially gainful employment due to his psychiatric disorder.  From June 1, 2012, the Veteran had a total rating of 70 percent during those periods of the appeal where he did not have a total 100 percent rating.  He therefore meets the schedular criteria for a TDIU from June 1, 2012.  Id.  The remaining question is whether the evidence supports that the Veteran has been unable to attain or maintain substantially gainful employment due to his psychiatric disorder from June 1, 2012.

The Veteran contends that he is totally unemployable due to his PTSD.  In a letter sent to the Veteran in January 2018, he was informed that he may be entitled to compensation at the 100 percent rate if he were unable to secure or follow a substantially gainful occupation because of his service connected disabilities.  The letter informed him that if he believes that he qualifies for this benefit, he should complete, sign, and return the enclosed Application for Increased Compensation Based on Unemployability.  The Veteran did not return the form.  The only information provided in response was a February 2018 proposed termination letter and March 2018 termination letter from his employer.  No information was provided from the Veteran as to previous work history, employers, employment dates, or dates the disability affected his ability to work.  

Evidence of record indicates that the Veteran worked as a truck driver from 1997-2009.  In a December 2011 statement, he indicated that he had no income and resources and was too ill to work.  At the March 2016 VA examination regarding the Veteran's PTSD, he indicated that he had been working at the Salisbury VA Medical Center (VAMC) for the past three years and currently (at that time) worked in zone maintenance.  He reported that he liked his job and worked alone most of the time.  He also stated that he got along well with his co-workers and supervisor.  The Board notes that an April 2017 mental health note from Salisbury VA Medical Center (VAMC) indicates that the Veteran had been employed at Salisbury VAMC since August 2012.  

At the May 2016 hearing, the Veteran indicated that he worked for VA in EMS and grounds.  He stated that he had a relationship with his coworkers.  He also indicated that the nature of his job was that he took work orders and worked alone.  He indicated that he believes that he has been able to keep his job with the VA despite his hospitalizations because he thinks they feel bad for him.  He indicated that they know the situation he went through in Beirut and that he is seeking help.  When discussing his PTSD symptoms, he indicated that he sometimes loses control and becomes irate, which has occurred at work.  He stated that he "just exploded" and his supervisor tried to control him but the best thing was just to leave him alone before he hurt someone.  He also indicated that his job at VA is short staffed, which "runs [them] thin" and causes tempers to flare.  He indicated that his supervisor is more of a volunteer guy, which he stated he does not mind but that "the body can[not] take but so much."  He then stated that he takes medication at night to sleep and in the morning to "get me started."  As to issues concentrating and completing tasks, he indicated that he used to know every tool needed to do a job but now sometimes forgets.  As to issues with memory, he indicated that if he is given information over the radio at work, he will forget it if he does not write it down.  Additionally, an April 2017 mental health plan note from Salisbury VAMC reflects the Veteran's reports that he worked full time.  

The evidence of record reflects that the Veteran was terminated from employment at the Salisbury VAMC on March 9, 2018.  The termination letter from his employer expounds on the February 2018 proposed termination letter, which is also of record, and indicates that the Veteran was terminated for unauthorized absences and failure to follow leave requesting procedures.  The termination letter further indicates that in response to the [February 2018] proposed termination letter, the Veteran explained that he was having issues with his health conditions and side effects of medication.  The March 2018 report indicates, "The medical center needs to have someone who can reliably report for duty.  Despite your efforts to address your issues, your absences have placed a serious burden on the Service and your coworkers.  The medical center cannot continue to operate in this manner."

Merits

Based on the evidence of record, the Board finds that the Veteran's service-connected PTSD did not render him unable to obtain or sustain substantially gainful employment from June 1, 2012.  At the outset, the Board notes that the record does not reflect that the Veteran has been unemployed since June 2012.  Instead, it appears that he was unemployed from 2009 to August 2012 and again after March 2018.  Whereas gainful employment is a bar to a claim for a TDIU, the Board acknowledges the Veteran's statements that he believes he kept his job because they felt bad for him, which suggests he was employed in a sheltered environment.  See 38 C.F.R. § 4.16(a).  As such, the Board will discuss those periods of the appeal where the Veteran was employed (August 2012 to March 2018) and the periods of the appeal he was unemployed (June to August 2012 and from March 2018).  

Periods Employed: August 2012- March 2018

For the periods the Veteran was employed, the Board has considered whether the Veteran's employment may be considered sheltered as contemplated by VA regulations.  See 38 C.F.R. § 4.16(a).  However, the Board finds that the evidence does not demonstrate that the Veteran's workplace was a sheltered work environment as envisioned by VA regulations.  The Board acknowledges that a VA hospital may reasonably be said to provide rehabilitation services for people with disabilities.  However, the record is not sufficient for the Board to determine that the Veteran was employed in a sheltered environment.  In not responding to the RO's request that he complete the Application for Increased Compensation Based on Unemployability, the record lacks information regarding the Veteran's salary.  As such, no determination can be made as to his salary in comparison to the national poverty level while employed at Salisbury VAMC, which is relevant in determining whether a workplace is sheltered.  

Additionally, considering the wording in the regulation of 38 C.F.R. §4.16(a) goes against any interpretation that the Veteran's current employment is marginal.  The term sheltered workshop is placed in the same category as a family business as examples of a marginal employment or protected environment.  The Board finds that the juxtaposition of those terms demonstrates that the spirit of that exception contemplates an employment situation more akin to what is offered by a family business and not, as it is here, supervisors caring for their employees by offering some accommodations.  Moreover, the Veteran was unfortunately eventually terminated, which reasonably demonstrates that his employment was not sheltered.  

Periods of Unemployment (June to August 2012 and from March 2018)

The evidence of record supports a finding that the Veteran, without regard to advancing age and nonservice-connected disabilities, was capable of performing the physical and mental actions required by employment.  The record reflects his comments that while employed, he got along with co-workers and supervisors well.  There is no indication of record of work conflicts relating to the Veteran's PTSD.  While he also reported issues being irate and with memory and concentration, there is no indication that he was unable to perform effectively due to these symptoms.  Nor did the Veteran indicate that he was unable to perform effectively due to these symptoms.    

Furthermore, the record does not reflect that the Veteran is currently or was previously unemployed for reasons related to his service-connected PTSD.  The record is insufficient to determine why the Veteran was unemployed from June to August 2012.  As noted, in not responding to the RO, such information is not of record.  There are no treatment reports or statements from this period linking his unemployment at that time to his PTSD.  He was terminated in 2018 for absences and failure to comply with the provisions for requesting leave.  While the March 2018 termination letter notes the Veteran's issues with his health and medicine, such a vague description is not sufficient to indicate that the Veteran's PTSD symptoms alone were being referenced.  The Board notes that the effects of non-service connected disabilities cannot be considered for TDIU.  See 38 C.F.R. § 4.16.  

In light of the evidence, the Board determines that the Veteran's PTSD did not render him unable to engage or retain substantially gainful employment from June 1, 2012.  Thus, the claim for a TDIU is denied, and referral for extraschedular consideration of unemployability is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to a TDIU from June 1, 2012, is denied. 










____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


